internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp plr-121401-98 date date distributing controlled sub sub sub sub sub sub foreign sub plr-121401-98 foreign sub foreign sub financial advisor month date date date date date date month country a country b business a business b business c business d business e business f a plr-121401-98 b c d e f g h i j k l this letter responds to your date request for rulings on certain federal_income_tax consequences of a partially completed series of transactions summary of facts distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing has outstanding one class of common_stock distributing common_stock and one class of preferred_stock distributing preferred_stock both of which are widely held and publicly traded no person owns five percent or more of the outstanding distributing common_stock or distributing preferred_stock distributing is engaged directly and through subsidiaries in business a business b business c business d business e and business f distributing wholly owns sub and sub sub owns a percent of sub which represents control under sec_368 of the internal_revenue_code and all of sub sub owns b percent of sub sub wholly owns sub and foreign sub a country a limited_company and before plr-121401-98 steps v vii and viii described below wholly owned sub and controlled foreign sub wholly owns foreign sub a country a limited_company and sub owns c percent control under sec_368 of foreign sub a country b company foreign sub has elected under sec_301_7701-3 of the income_tax regulations to be treated as a disregarded_entity for federal_income_tax purposes sub and sub are indirectly engaged in business a business c and business d through sub 3's indirect ownership of foreign sub and foreign sub both of which are directly engaged in these businesses sub is directly engaged in business f financial information has been received which indicates that i business a business b business c business d and business e collectively the other businesses as directly conducted by distributing each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years ii business a business c and business d as directly conducted by each of foreign sub and foreign sub each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years and iii business f as directly conducted by sub has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing wishes to raise additional capital through a public offering of stock in the corporation controlling business f in a detailed and reasoned letter distributing’s financial advisor has concluded that an offering following an announced intention to separate business f from the distributing group will raise at least five percent more funds per share than an offering without such an announcement further the managements of business f and the other businesses believe that such a separation i will enhance the success and efficiency of business f by removing limitations and internal conflicts resulting from distributing's ownership of business f and ii will enhance the future success and efficiency of the other businesses by permitting distributing's management to focus exclusively on its business plan transactions to accomplish this separation distributing has undertaken the following series of transactions i in month distributing announced that it would divest its ownership and operation of business f but did not then commit to a particular method of divestment plr-121401-98 ii in preparation for the divestment distributing has restructured its operations in a series of taxable and nontaxable transactions designed to separate the business f assets from the other businesses the restructuring the restructuring has also involved transfers of certain foreign entities that have elected under sec_301_7701-3 to be disregarded for federal_income_tax purposes iii on date sub issued to sub a new d dollar debt obligation to provide business b and the other businesses with funds needed for expansion iv on date distributing’s board_of directors decided to divest business f through an initial_public_offering ipo of controlled stock and a split-off of controlled under sec_355 v sub contributed the stock of sub to controlled on date and has since contributed other business f assets to controlled the contribution vi as part of the restructuring and to satisfy the requirements of country a law foreign sub an indirect subsidiary of sub when the restructuring began briefly became a subsidiary of controlled before being transferred by controlled to sub on date the transitory transfer vii on date controlled’s only class of stock was recapitalized into class a common_stock representing e percent of the voting power and f percent of the value of controlled the controlled class a stock and class b common_stock representing g percent of the voting power and h percent of the value of controlled the controlled class b stock altogether the recapitalization each share of controlled class a stock is entitled to i votes per share and each share of controlled class b stock is entitled to j votes per share the two classes are otherwise identical in all respects viii on date the controlled class a stock was sold in the ipo for k dollars ix in month sub distributed l dollars of debt instruments to sub and sub1 contributed all of its assets excluding the sub stock to newly formed and wholly owned sub the sub distribution and sub contribution x sub will distribute its sub stock to distributing the sub distribution xi sub will distribute its controlled class b stock to sub in exchange for an approximately equivalent value of sub 1's stock in sub the internal split-off xii sub will distribute the controlled class b stock received in step xi to distributing the internal spin-off plr-121401-98 xiii distributing will then extend an exchange_offer to its shareholders the exchange_offer under which the shareholders can elect to exchange all or part of their distributing common_stock for controlled class b stock received by distributing in step xii the exchange if all of the controlled class b stock is to be distributed pursuant to the exchange_offer this distribution will be the external split-off if less than all of the controlled class b stock is to be distributed pursuant to the exchange_offer because an insufficient number of shareholders elect to exchange their distributing common_stock either a distributing will distribute the balance of its controlled class b stock pro_rata to its remaining shareholders the pro_rata distribution and together with the exchange the external split-off or b sub may instead of distributing all of its controlled class b stock to sub as described above in step xi either c sell all or part of the remaining controlled class b stock for which tenders are not received in a secondary offering that would close before or contemporaneously with the external split- off or d retain all or part of this stock the undistributed shares in all events shares of controlled class b stock representing control of controlled under sec_368 will be distributed in each of the internal split-off the internal spin-off and the external split-off distributing and controlled have agreed to indemnify each other regarding certain securities law tax and other matters related to their respective businesses the indemnification payments representations the internal split-off the taxpayer has made the following representations regarding the internal split- off a the fair_market_value of the controlled class b stock received by sub will approximately equal the fair_market_value of the sub stock surrendered by sub in the exchange b no part of the consideration distributed by sub will be received by sub as a creditor employee or in any capacity other than that of a shareholder of sub c immediately after the internal split-off at least percent of the fair_market_value of the gross assets of sub will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 d the five years of financial information submitted on behalf of foreign sub plr-121401-98 and foreign sub represents the present operations of each corporation in business a business c and business d and regarding each business there have been no substantial changes since the date of the last financial statements submitted e immediately after the internal split-off at least percent of the fair_market_value of the gross assets of controlled will consist of the stock and securities of a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 f the five years of financial information submitted on behalf of sub represents the present operations of sub in business f and regarding this business there have been no substantial changes since the date of the last financial statements submitted g following the internal split-off sub through controlled_subsidiaries and controlled through a controlled subsidiary will each continue the active_conduct of its business es independently and with its separate employees h the internal split-off is being carried out for the corporate business_purpose of making possible the internal spin-off and external split-off the corporate business purposes for which are i to permit the issuance of equity_capital in the ipo on a significantly more cost effective basis than would otherwise be possible ii to enhance the success and efficiency of controlled's business f by removing limitations and eliminating certain internal conflicts resulting from distributing's ownership of controlled and iii to enhance the future success and efficiency of distributing's businesses by permitting distributing's management to focus exclusively on its business plan the internal split-off is motivated in whole or substantial part by these corporate business purposes i there is no plan or intention by sub to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of either sub or controlled after the transaction except in the internal spin-off j there is no plan or intention by either sub or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 k there is no plan or intention to liquidate either sub or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except i in the ordinary course of business and ii for the possible future merger of controlled and sub to resolve certain concerns if another acceptable solution cannot be reached however existing or newly formed subsidiaries of sub or controlled or sub or controlled itself may seek plr-121401-98 to acquire related businesses and some of these acquisitions by sub or controlled or their subsidiaries may be structured as mergers l no intercorporate debt will exist between sub and controlled at the time of or after the internal split-off m immediately before the internal split-off items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account sub may have in controlled class b stock will be included in income immediately before the internal split-off to the extent required by applicable regulations see sec_1_1502-19 n payments made in any continuing transactions between sub and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length o no two parties to the transaction are investment companies as defined in sec_368 and iv p immediately after the internal split-off the gross assets of the businesses actively conducted as defined in sec_355 by each of foreign sub foreign sub and sub will have a fair_market_value equal to at least five percent of the total fair_market_value of the corporation's gross assets q the internal split-off is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either sub or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either sub or controlled r sub would satisfy the five-year active_trade_or_business_requirement of sec_355 whether or not foreign sub had elected under sec_301_7701-3 to be treated as a disregarded_entity for federal_income_tax purposes s any undistributed shares will be disposed of as soon as a disposition is warranted consistent with the corporate business_purpose for retention but in any event not later than five years after the external split-off t sub will vote any undistributed shares in proportion to the votes cast by controlled's other shareholders plr-121401-98 the internal spin-off the taxpayer has made the following representations regarding the internal spin-off u no part of the consideration distributed by sub will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of sub v immediately after the internal spin-off at least percent of the fair_market_value of the gross assets of sub will consist of the stock and securities of indirectly controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 w the five years of financial information submitted on behalf of foreign sub and foreign sub represents the present operations of each corporation in business a business c and business d and regarding each business there have been no substantial changes since the date of the last financial statements submitted x immediately after the internal spin-off at least percent of the fair_market_value of the gross assets of controlled will consist of the stock and securities of a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 y the five years of financial information submitted on behalf of sub represents the present operations of sub in business f and regarding this business there have been no substantial changes since the date of the last financial statements submitted z following the internal spin-off sub through indirectly controlled_subsidiaries and controlled through a controlled subsidiary will each continue the active_conduct of its business es independently and with its separate employees aa the internal spin-off is being carried out for the corporate business_purpose of making possible the external split-off the corporate business purposes for which are i to permit the issuance of equity_capital in the ipo on a significantly more cost effective basis than would otherwise be possible ii to enhance the success and efficiency of controlled's business f by removing limitations and eliminating certain internal conflicts resulting from distributing's ownership of controlled and iii to enhance the future success and efficiency of distributing's businesses by permitting distributing's management to focus exclusively on its business plan the internal spin- off is motivated in whole or substantial part by these corporate business purposes bb there is no plan or intention by distributing to sell exchange transfer by plr-121401-98 gift or otherwise dispose_of any of its stock in or securities of either sub or controlled after the transaction except in the external split-off cc there is no plan or intention by either sub or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 dd there is no plan or intention to liquidate either sub or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except i in the ordinary course of business and ii for the possible future merger of controlled and sub to resolve certain concerns if another acceptable solution cannot be reached however existing or newly formed subsidiaries of sub or controlled or sub or controlled itself may seek to acquire related businesses and some of these acquisitions by sub or controlled or their subsidiaries may be structured as mergers ee no intercorporate debt will exist between sub and controlled at the time of or after the internal spin-off ff immediately before the internal spin-off items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account sub may have in the controlled class b stock will be included in income immediately before the internal spin-off to the extent required by applicable regulations see sec_1_1502-19 gg payments made in any continuing transactions between sub and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length hh no two parties to the transaction are investment companies as defined in sec_368 and iv ii immediately after the internal spin-off the gross assets of the businesses actively conducted as defined in sec_355 by each of foreign sub foreign sub and sub will have a fair_market_value equal to at least five percent of the total fair_market_value of the corporation's gross assets jj the internal spin-off is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either sub or controlled entitled to vote or stock plr-121401-98 possessing percent or more of the total value of all classes of stock of either sub or controlled kk sub would satisfy the five-year active_trade_or_business_requirement of sec_355 whether or not foreign sub had elected under sec_301_7701-3 to be treated as a disregarded_entity for federal_income_tax purposes the external split-off the taxpayer has made the following representations regarding the external split-off ll the fair_market_value of the controlled class b stock received by the distributing shareholders will approximately equal the fair_market_value of the distributing common_stock surrendered by the distributing shareholders in the exchange mm no part of the consideration distributed by distributing will be received by a distributing shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing nn the five years of financial information submitted on behalf of distributing represents the operations of distributing in business a business b business c business d and business e and regarding these businesses there have been no substantial changes since the date of the last financial statements submitted oo immediately after the external split-off at least percent of the fair_market_value of the gross assets of controlled will consist of the stock and securities of a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 pp the five years of financial information submitted on behalf of sub represents the present operations of sub in business f and regarding this business there have been no substantial changes since the date of the last financial statements submitted qq following the external split-off distributing directly and controlled through a controlled subsidiary will each continue the active_conduct of its business es independently and with its separate employees rr the external split-off is being carried out for the following corporate business purposes i to permit the issuance of equity_capital in the ipo on a significantly more cost effective basis than would otherwise be possible ii to enhance the success and efficiency of controlled's business f by removing limitations and plr-121401-98 eliminating certain internal conflicts resulting from distributing’s ownership of controlled and iii to enhance the future success and efficiency of distributing’s businesses by permitting distributing’s management to focus exclusively on its business plan the external split-off is motivated in whole or substantial part by these corporate business purposes ss there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the external split-off tt there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 uu there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except i in the ordinary course of business and ii for the possible future merger of controlled and sub to resolve certain concerns if another acceptable solution cannot be reached however existing or newly formed subsidiaries of distributing or controlled or distributing or controlled itself may seek to acquire related businesses and some of these acquisitions by distributing or controlled or their subsidiaries may be structured as mergers vv no intercorporate debt will exist between distributing and controlled at the time of or after the external split-off other than debt that may arise in the ordinary course of business or pursuant to any indemnification payments ww immediately before the external split-off items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1 as published by t d further any excess_loss_account distributing may have in the controlled class b stock will be included in income immediately before the external split-off to the extent required by applicable treasury regulations see sec_1_1502-19 xx payments made in any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length except for certain payments to be made under transitional services and product supply agreements that will be based on either cost or cost-plus terms or leasing and licensing agreements that will be based on cost or plr-121401-98 cost-plus terms will be nominal or will be royalty-free yy appropriate basis adjustments in accordance with applicable law have been or will be made in connection with the settlement of any intercompany indebtedness between distributing and controlled zz no two parties to the transaction are investment companies as defined in sec_368 and iv aaa immediately after the external split-off the gross assets of the businesses actively conducted as defined in sec_355 by each of distributing and sub will have a fair_market_value equal to at least five percent of the total fair_market_value of the corporation's gross assets bbb the external split-off is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled ccc immediately before the ipo items of income gain loss deduction and credit were taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account sub may have had in controlled stock was included in income immediately before the ipo to the extent required by applicable regulations see sec_1_1502-19 ddd distributing will distribute the controlled class b stock except for any undistributed shares within months following the ipo or within months following receipt of a ruling letter from the internal_revenue_service whichever is later international eee none of distributing controlled or sub is a foreign_corporation fff it is not believed that either distributing or controlled currently is or immediately following the external split-off will be a united_states_real_property_holding_corporation usrphc as defined in sec_897 ggg it is not believed that distributing has been a usrphc at any time during the five-year period ending on the date of the external split-off plr-121401-98 hhh it is possible that controlled previously was a usrphc during the five- year period ending on the date of the external split-off iii distributing common_stock is regularly_traded on an established_securities_market jjj based on public filings no foreign_person owns five percent or more of the distributing stock kkk based on public filings distributing currently has no knowledge of any foreign_person who owns five percent or more of the shares of controlled class a stock lll because the external split-off will be conducted pursuant to an exchange_offer it is conceivable that a foreign_person could hold more than five percent of the outstanding distributing common_stock or controlled class b stock immediately after the external split-off rulings the sub distribution based solely on the information submitted and representations set forth above we rule as follows on the sub distribution the sub distribution will constitute a distribution under sec_301 and sec_311 subject_to the provisions of sec_1_1502-13 and sec_1_1502-32 and b v the internal split-off based solely on the information submitted and representations set forth above we rule as follows on the internal split-off the contribution followed by the internal split-off will be a reorganization under sec_368 sub and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by sub on the contribution sec_357 and sec_361 cf 89_tc_1086 acq in result c b the transitory transfer will be disregarded for federal_income_tax purposes and in particular for purposes of sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled will equal the basis of that plr-121401-98 asset in the hands of sub immediately before the contribution sec_362 the holding_period of each asset received by controlled will include the period during which sub held that asset sec_1223 no gain_or_loss will be recognized by sub on the internal split-off sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of sub on the internal split-off sec_355 the holding_period of controlled class b stock received by sub will include the holding_period of the sub stock exchanged therefor provided the sub stock is held as a capital_asset on the date of the internal split-off sec_1223 the earnings_and_profits of sub will be allocated in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 the internal spin-off based solely on the information submitted and representations set forth above we rule as follows on the internal spin-off no gain_or_loss will be recognized by sub on the internal spin-off sec_355 and revrul_62_138 c b no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on the internal spin-off sec_355 the holding_period of controlled class b stock received by distributing will include the holding_period of the sub stock on which the internal spin-off is made provided the sub stock is held as a capital_asset on the date of the internal spin-off sec_1223 the earnings_and_profits of sub will be allocated in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 the external split-off rulings based solely on the information submitted and representations set forth above we rule as follows on the external split-off no gain_or_loss will be recognized by distributing on the external split-off sec_355 and rev_rul plr-121401-98 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the shareholders of distributing on the external split-off sec_355 for those shareholders of distributing participating in the external split-off who surrender all of their distributing stock for controlled class b stock the basis of the controlled stock in the hands of each such shareholder will equal the basis of the distributing stock exchanged therefor sec_358 for those shareholders of distributing participating in the external split-off who do not surrender all of their distributing stock the aggregate basis of the distributing stock and the controlled class b stock held by each such shareholder immediately after the external split-off will equal the aggregate basis of such shareholder's distributing stock held immediately before the external split-off allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled class b stock received by each shareholder of distributing in the external split-off will include the holding_period of the distributing stock with respect to which such controlled stock was received provided the distributing stock is held as a capital_asset on the date of the external split-off sec_1223 the earnings_and_profits of distributing will be allocated in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 with respect to the controlled class b stock that distributing distributes to its foreign shareholders in the external split-off to the extent required by sec_367 distributing will recognize gain in an amount equal to the excess of the fair_market_value of such stock over distributing’s adjusted_basis in such stock sec_367 and sec_1 e - 1t b distributing’s basis in each share of the controlled class b stock is equal to distributing’s total adjusted_basis in the controlled class b stock immediately before the distribution divided by its total number of shares of such stock immediately before the distribution sec_1_367_e_-1t b caveats we express no opinion about the tax treatment of the transactions under any other section of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered in the above rulings in particular no opinion is expressed regarding a the tax treatment of the restructuring described above in step ii in plr-121401-98 particular no opinion is expressed whether the dispositions of the interests in the controlled_foreign_corporations for which elections were made to treat such corporations as disregarded entities under sec_301_7701-3 will be treated as stock sales or asset sales of disregarded entities further no opinion is expressed about the application of sec_367 and sec_1248 to the foreign aspects of the restructuring b the validity or consequences of any election under sec_301_7701-3 made by any entity involved in the restructuring c the tax treatment of the transitional leasing and licensing agreements referred to above in representation xx d the tax treatment of the recapitalization described above in step vii e the tax treatment of the sub distribution and sub contribution described above in step ix f whether any or all of the above-described foreign_corporations are passive foreign investment companies within the meaning of sec_1297 and any related regulations if it is determined that any of the above-described foreign_corporations are passive foreign investment companies no opinion is expressed related to the application of sec_1291 through to the proposed transaction in particular in a transaction in which gain is not recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code temporary or final regulations pertaining to one or more issues addressed in this ruling letter including regulations under sec_358 have not yet been adopted therefore this ruling letter may be revoked or modified in whole or in part on the issuance of temporary or final regulations or a notice with respect to their future issuance see dollar_figure of revproc_99_1 1999_1_irb_6 which discusses the revocation or modification of ruling letters however when the criteria in dollar_figure of revproc_99_1 are satisfied a ruling will not be revoked or modified retroactively except in rare or unusual circumstances procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each affected taxpayer for the taxable_year in which the transactions covered by this letter are completed plr-121401-98 in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer and an authorized representative sincerely yours assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
